DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-18 and 20-30 (renumbered as 1-27) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 29 and 30.  Specifically, the prior art does not teach the features of the claim limitations that include receiving by a worker node, search instructions defined by a search service that are based on at least a portion of a search scheme defined by a data intake and query system, to cause the worker node to obtain a plurality of search results from a plurality of distributed data storage systems including external data storage system that is external to the data intake and query system and an internal data storage system of the data intake and query system, obtaining, by the worker node, a first portion of search results of the plurality of search results from the external data storage system in accordance with the search instructions, obtaining, by the worker node, a second portion of search results of the plurality of search results from the internal data storage system in accordance with the search instructions; and communicating, by the worker node over the network to the search service, a combination of search results based on the first portion of search results and the second portion of search results to cause an output by the data intake 
The closest prior art, Chen et al. (U.S. PGPUB No. 2014/0095470 A1; hereinafter “Chen”) teaches a method and system for processing query request by generating optimized access plan for distributed data sources to obtain query results. However, Chen does not teach the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 29 and 30. 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the method and system for processing query request by generating optimized access plan for distributed data sources to obtain query results to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claim 1, 29 and 30.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157